DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1. Discussed applicant’s argument regarding class of service (CoS) being synonymous terms with types of data. 
-Examiner equated CoS to service class and types of data, such as voice, video, and data streams, to packet flows.
2. Discussed applicant’s argument regarding network links. 
-Network links are not defined in the claims.
3. Discussed applicant’s argument regarding QoS guarantees.
-Liu’s QoS markings are desired or specified performance levels, see [0016].
4. Discussed applicant’s argument regarding selecting one of two network links and a particular service class of the selected network link.
-Liu’s Fig. 5 shows a selection of tunnels for CoSs.
5. Discussed applicant’s argument regarding Matthews not teaching multiple service classes of each of multiple network links.
-Liu teaches this.
6. Discussed applicant’s argument regarding claim 2 that Guo does not teach multiple service classes per network link.
-Liu teaches this.
7. Discussed applicant’s argument regarding claim 4.
-Claim 4 is objected-to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8. Discussed applicant’s argument regarding claim 6.
-Johnston teaches this.

/THE HY NGUYEN/               Examiner, Art Unit 2478       



/EDAN ORGAD/               Supervisory Patent Examiner, Art Unit 2414